DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because.
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claims  5 and 9: lateral flanges configured to create an interference force increasing in magnitude when the second jaw is moved from … the fully-clamped position ; Drawings like Figs. 129-130 only depict the opposite configuration, wherein said interference force increases when the second jaw is moved into (towards) the fully clamped position, not away from it. See related 35 USC 112a rejections discussed below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an interference force increasing “as said second jaw is moved from said partially-clamped position…”, it does not reasonably provide enablement for an interference force increasing “as said second jaw is moved from … said fully-clamped position”.  Note that the presence of conjunction “and” in the phrase “creates an interference force that increases as said second jaw is moved from said partially-clamped position and said fully-clamped position” appears to imply that the increasing magnitude of the interference force also applies to a case where the second jaw is moved out of (away from) the fully-clamped position, which is a configuration not supported by the specification (including drawings like Figs. 129-130). In particular, because of the drafts/angles defined on the lateral surfaces of jaw 110410 (see angled surfaces 110419a, b, and c), an interference force necessarily increases only when (A) the second jaw 110420 moves towards the fully closed position, as opposed to (B) second jaw moves away from the fully-closed position. In fact, Para 0346 of the specification only appears to support the (A) configuration, not (B): “increases gradually as the second jaw 110420 is moved into its fully-closed position”.	Because (A) the Inventor has not provided direction (for example, with respect to an increasing interference force while jaws move away from the fully-closed position), (B) no working examples have been disclosed, to show an increasing interference force while jaws move away from the fully-closed position, and (C) the breadth of the claims (terms like “as” in “as said second jaw is moved”, plus the ambiguous broadness of conjunction “and” as described above), the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims, as undue experimentation would be required (see MPEP 2164.01(a) – Undue Experimentation Factors and In re Wands).
Dependent claims 6-8 and 10-11 are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 5-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 5 and 9, the phrase “creates an interference force that increases as said second jaw is moved from said partially-clamped position and said fully-clamped position” is unclear, particularly because conjunctions “from”, as well as “and”, appear to define a scope of the claim that is ambiguously unsupported by the specification. More specifically, it is unclear if the intended scope was commensurate with (A) “moves between  … and …“, or with (B) “moves from … to…”, or with (C) “moves from … and from … “.  See related discussion under 35 USC 112a, above. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to interpretation A or B, but not C.
Dependent claims 6-8 and 10-11 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US Pub 20140088639 by Bartels et al. (“Bartels”).
Regarding Claim 9, Bartels teaches a surgical instrument (Abstract: “surgical forceps”), comprising: 
a shaft (“second control element 22”, Para 0029, Fig. 2); 
a first jaw (“first jaw element 41”, Para 0028, Fig. 2), comprising: 
a first proximal end (lower end of 41, as oriented in Fig. 2); and a first distal end (upper end of 41 as oriented in Fig. 2); and 
a second jaw (“second jaw element 42”, Para 0029, Fig. 2) rotatably connected via pivot to said first jaw about a rotation joint (around pivot 31/32, see Para 0028: “first pivot joint element 31 and a second pivot joint element 32 ”, and compare relative pivoting motion in Figs. 3-4-5), wherein said second jaw 42 is rotatable (compare relative pivoting motion in Figs. 3-4-5) to said first jaw 41 between an open position (Fig. 3; alternatively, Fig. 2 may be regarded as the “open position”), a partially-clamped position (Fig. 4, being that it is an intermediate between the extremes of Figs. 3 and 5, see details below), and a fully-clamped position (Fig. 5) during a closing motion, and wherein said second jaw 42 comprises: 
a second proximal end (lower end of 42, as oriented in Fig. 2); a second distal end (lower end of 42, as oriented in Fig. 2); and a lateral flange (54, Fig. 2), wherein said lateral flange 54 is not in contact with said first jaw 41 when said second jaw 42 is in said open position (of Fig. 3, alternatively, of Fig. 2; see that flange 54 only contacts when approximated, per Para 0035, Figs. 4-5), and wherein said lateral flange 54 is configured to contact (Figs. 4-5) said first jaw 41 once said second jaw is in said partially-clamped position during said closing motion (closing motion of Figs 3-5), and wherein said contact between said lateral flange 54 and said first jaw 41 (i.e. via groove 63, per Para 0035: “fourth guide rail 54 of the second pivot joint element 32 is arranged in the third guide recess 63 of the first pivot joint element 31”) creates an interference force that increases (Para 0035: “expenditure of force…is increased”) as said second jaw is moved from said partially-clamped position and said fully-clamped position (also Para 009: “clamping can be over-pressed by increased force being expended” or Para 0014: “allows the user, by slightly increasing the force expended…”).
Regarding Claim 11, Bartels  further teaches a first lateral spring 31 (Para 0030: “elements 31, 32 are realized as annular springs”) positioned intermediate said first jaw 41 and said second jaw 42 ; and a second lateral spring 32 (Para 0030, see above) positioned intermediate said first jaw and said second jaw.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 1, the prior art of record fails to teach a surgical instrument having all limitations of Claim 1, particularly comprising a second jaw having two lateral flanges opposite each other, the second jaw pivotably (“rotatably connected …about a rotation joint”) mounted onto a first jaw which itself has two lateral walls opposite each other, the first and second jaws being configurable in open, partially-closed, and fully-closed relative configurations, each of the first and second lateral flanges not contacting a respective first or second lateral wall of the first jaw in the open position, and contacting said respective first/second lateral wall in both the partially-closed and the fully closed relative configurations.
Since the prior art (e.g. Bartels and other references discussed below ) teaches surgical instruments that lack said features, the prior art does not anticipate the claimed subject matter. For illustration purposes, Figs. 129-130 of the examined disclosure show a gradually sloped outer surface of lateral walls of first jaw 110410 (see surfaces 110419a-b-c in Fig. 129), configured to be engaged/contacted by first and second lateral flanges 110428 (Fig. 130) but only in the partially-closed and fully-closed relative configurations, which is different than the jaws taught by the prior art of record (e.g. Bartels only shows one lateral flange as opposed to a pair, in Figs. 2-5; also see other references below). Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Similar considerations apply to independent claim 5 (the gradual/increasing interference force being the effect of the above-discussed contact), but only to the extend that said increasing trend applies to the relative motion from the partially-closed TO (TOWARDS / INTO) the fully-closed position. See related discussion under 35 USC 112a-b, above.
Claims 2-4 are allowable as depending from an allowed parent claim (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20180168642 teaches lateral flanges 1133 of a second jaw 1130 (Figs. 3-4), however the structure and functionality recited by the claims is not discussed (Para 0374).
    PNG
    media_image1.png
    510
    371
    media_image1.png
    Greyscale

Figs. 3-4 of US Pub 20180168642

WO 2017138905 teaches two jaws of a surgical instrument 1 having increasing interference force (Abstract: “pressing force of the blades quickly decreases in the direction from the pivotal connection and the bases of the cutting edges of the blades toward their tips”), however only one lateral flange is present for each jaw (protuberance oriented upward on the right jaw 2, in Fig. 2), as opposed to a pair of flanges.
    PNG
    media_image2.png
    461
    407
    media_image2.png
    Greyscale

Fig. 1 of WO 2017138905
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731